Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 12/8/2021

	The status of the claims is as follows:
		Claims 17-18 have been cancelled; and
		Claims 1-16 and 19-23 are herein addressed in detail below.

The applicant’s information disclosure statement dated 11/11/2021 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (2016/0145927 A1) in view of German patent no. 10 2011 008 275 A1 to Gunreben. 
1, 10, 11, 14, 19, and 23]; the receiving portion (32) protrudes towards the deformation portion (80) in a stepwise/inclined manner towards the pressure sensitive detection member (31) having an angle between 90-180 degrees (see figure below) [Claims 2 and 3]; the deformation portion (8) covers the pressure sensitive detection member and facing an upper surface of the inclined surface with the pressure sensitive detection member arranged at a position away from a center line (see figure below) [Claims 4, 5, 12, and 20]; the receiving surface (32) has a third surface to receive the detection member (31) [Claim 6] with the first and second receiving surfaces forming a concave surface facing (see figure below) [Claims 7, 15, and 21] and arranged along the center line passing through the base portion (35) (see figure below) [Claims 8, 13, 16, and 22] and the detection member and the concave surface are unevenly provided in the cover member (see figure below) [Claim 9].


    PNG
    media_image1.png
    677
    681
    media_image1.png
    Greyscale


Hirakawa et al. (2016/0145927 A1) fail to disclose the extrude wires to be in a spiral shape.
German patent no. 10 2011 008 275 A1 to Gunreben discloses a sensor switch comprising electrode wires formed in a spiral.  
.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, 2006/0191203 discloses a spiral electrode wires and as cited before, patent no. 7000352 discloses spiral electrode wires.

Applicant’s arguments with respect to claim(s) 1-16 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Furthermore, publication no. 2016/0104585 discloses a pinch detection switch assembly that is similar to that of the applicant’s invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The USPTO has extended the AFTER FINAL PILOT 2.0 for the applicant’s convenience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634